                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TRUSTEES OF THE OPERATING
ENGINEERS’ LOCAL 324 PENSION
FUND, et al.,

            Plaintiffs,                            Case No. 18-cv-12479
                                                   Hon. Matthew F. Leitman
v.

C. MUSSON CONSTRUCTION, INC., a
Michigan corporation and CHARLES
JULIAN MUSSON, individually,

     Defendants.
__________________________________________________________________/

         DEFAULT JUDGMENT AGAINST DEFENDANTS
C. MUSSON CONSTRUCTION, INC., AND CHARLES JULIAN MUSSON

      Upon Default being entered by this Court against Defendants, C. Musson

Construction, Inc., and Charles Julian Musson, and the Court being otherwise fully

advised of the premises;

      IT IS HEREBY ORDERED that:

      A.    Judgment is hereby entered against Defendants C. Musson

Construction, Inc., and Charles Julian Musson in the amount of $5,096.29.

      B.    That Defendants C. Musson Construction, Inc., and Charles Julian

Musson open the company’s books and records within 14 days of entry of this

Judgment in order for Plaintiffs to conduct a complete audit through the present to

determine the amount due and owing Plaintiffs in unpaid contributions.
      C.      That the Court will amend its Judgment to include the amount

determined due pursuant to the audit. Further, the Court shall amend the Judgment

to include the mandates of 29 USC §1132(g)(2) on all amounts determined due

plus actual attorney fees and costs, upon further submissions to this Honorable

Court by Plaintiffs.

      D.     That the Defendants are enjoined from any further breach of the

Collective Bargaining Agreement as same relates in any way to the payment of

contributions to Plaintiff Fund.

      E.     That jurisdiction of this matter is retained pending compliance with

the Court’s orders.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 1, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 1, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
